                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTOPHER LE,
                                   7                                                        Case No. 19-cv-01998-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE WHY
                                   9                                                        CASE SHOULD NOT BE DISMISSED
                                         ANDREW SAUL,                                       FOR FAILURE TO PROSECUTE
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action for review of an administrative record is governed by Rule 16-5 of this Court’s

                                  14   Civil Local Rules, which provides that a plaintiff must file a motion for summary judgment within

                                  15   twenty-eight days of receipt of the defendant’s answer. Defendant Andrew Saul, Commissioner of

                                  16   Social Security, served his answer by mail on Plaintiff Christopher Le on August 19, 2019. See

                                  17   Answer (dkt. 12 ). More than twenty-eight days have elapsed since the date of service and Le has

                                  18   not filed a motion for summary judgment. Le is therefore ORDERED TO SHOW CAUSE why

                                  19   this case should not be DISMISSED for failure to prosecute.

                                  20          Le shall file a response to this order no later than January 10, 2020. His response must

                                  21   either include his motion for summary judgment or explain why he needs additional time. If no

                                  22   response is filed by that deadline, the case will be dismissed.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 11, 2019

                                  25                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  26                                                    Chief Magistrate Judge
                                  27

                                  28
                                                       United States District Court
                                                      Northern District of California




    28
         27
              26
                   25
                        24
                             23
                                  22
                                       21
                                            20
                                                 19
                                                      18
                                                           17
                                                                16
                                                                     15
                                                                          14
                                                                               13
                                                                                    12
                                                                                         11
                                                                                              10
                                                                                                   9
                                                                                                       8
                                                                                                           7
                                                                                                               6
                                                                                                                   5
                                                                                                                       4
                                                                                                                           3
                                                                                                                               2
                                                                                                                                   1




2
